DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: On page 3, line 7, “FIG. 3” should be replaced with --FIG. 2--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al., US 6,702,555.

In regard to claim 12,
Lewis discloses an axial flow pump for pumping a liquid (coolant, see col. 1, ll. 10-14), the axial flow pump comprising: a rotatably mounted runner (impeller 58) having a hub and a multiplicity of runner blades 59 connected to said hub (see fig. 3); a motor (stator assembly 36 and rotor assembly 48 comprising the pump motor, see col. 3, ll. 66-67) encased in a motor 

In regard to claim 13, 
The runner blades 59 are rigidly connected with said hub of runner 58.

In regard to claim 14, 
The runner blades 58 are rotatably mounted via shaft 52 and connected to said hub.

In regard to claim 15, 


In regard to claim 16, 
Said runner chamber is hemispherical, or generally ball-shaped, at the section starting from tip of blades 59 extending to the section at which it mounts to housing 32. 

In regard to claim 17,
Said openings 14 and 16 have circular cross-sections.

In regard to claim 22,
While the pump is configured to pump coolant (see col. 1, ll. 10-14), it may reasonably be interpreted as capable and thereby configured to pump drinking water as well. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., US 6,702,555, in view of Strauch et al., US 6,102,674.
Allen discloses all of the limitations substantially as claimed, but is silent as to the speed rating of the motor. Strauch teaches an electrically operated coolant pump substantially similar to that of Allen, but with a synchronous motor with the advantage of favorable speed control. Col. 

In regard to claim 18,
The motor of Strauch is configured to be able to drive an impeller at a constant speed once it has started up. See col. 2, l. 63 - col. 3, l. 2.

In regard to claim 19, 
The motor of Strauch is configured to be able to drive an impeller at variable speed during startup of the pump. See col. 2, l. 63 - col. 3, l. 2. 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., US 6,702,555, in view of Koech et al., US 2009/0220359.

Allen discloses all of the limitations substantially as claimed but is silent as to how the pump is supported within its environment. Koeck teaches a compressor assembly that, like the pump of Allen, is for use in a vehicle. When the overall system of Koeck is mounted, there is the advantage that its support plate serves as a base/suspension means and therefore separate attachment parts are no longer required. See p. 3, para. [0026]. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have mounted the pump of Allen as taught by Koeck to provide support and suspension when mounted to the vehicle.
In regard to claim 20,
The housing of Koeck comprises supports (support plate 5 and drive support 6) configured to support the pump on the ground, via the remainder of the vehicle chassis and vehicle wheels.

In regard to claim 21, 
The housing of Koeck comprises suspension supports 5 and 6 for suspending the compressor from a support structure (the chassis of the vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746